DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to REMARKS and AMENDMENT filed on Jan. 19, 2022.
Claims 3, 8, 10, 14, 18 and 20 have been canceled.
Claims 1, 4-6, 9, 11-12, 15-16 and 19 have been amended.
Response to Arguments 
Applicant's arguments filed on Jan. 19, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “In amended claim 1, the first information comprises capability identifier, which corresponds to capability information of the terminal device (as stated on page 7 line 25 to page 8 line 4 of the description), is used for indicating capability information supported by the terminal device and assigned by the manufacturer of the terminal device, which is essentially different from the registration information defined in Chen.) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9, 11-13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2017/0041284).
Regarding claim 12, Chen discloses a terminal device, comprising a processor and a transceiver, wherein the processor is configured to control the transceiver to perform following operations (see fig.2, element 210s, fig.3, elements 320, 370, paragraph [0004], [0021], [0025], [0027] and its description): sending first information in an initial registration process, wherein the first information includes at least one capability identifier, each capability identifier is used for identifying a kind of capability information supported by the terminal device, and the at least one capability identifier is assigned by a manufacturer of the terminal device (see abstract, fig.2, element 210s, fig.4, step 410, fig.5, elements 210, 220, step 510, paragraphs [0005], [0015-0017], [0030-0031], [0046-0047] and its description); wherein the processor is further configured to control the transceiver to perform following operations (see fig.3, elements 320, 370, paragraphs [0021], [0025], [0027] and its description): receiving first indication information, wherein the first indication information is used for indicating the terminal device to report the capability information supported by the terminal device (see fig.4, step 430, fig.5, step 520, paragraphs [0037-0038], [0046-0047] and its description); and in response to the first indication information, sending second 
Regarding claim 13, Chen further discloses the first information further comprises manufacturer information of the terminal device (see paragraphs [0030-0031] and the unique Identifier is assigned by manufacturers).
Regarding claim 15, Chen further discloses the first indication information is specifically used for indicating the terminal device to report at least one piece of following information: public land mobile network (PLMN) capability information, radio access technology (RAT) capability information, system capability information, frequency band capability information, frequency band combination capability information, or terminal type capability information (see abstract, fig.2, element 250, [0019] and its description).
Regarding claim 5, Chen further discloses receiving, by the terminal device, third information, wherein the third information comprises capability identification information assigned to the terminal device. (see fig.5, element 230, 240, step 570, paragraph [0047-0049] and its description).
Regarding claims 1-2, 4, 6-7, 9, 11, 16-17 and 19 recite limitations substantially similar to the claims 5, 12-13 and 15. Therefore, these claims were rejected for similar reasons as stated above. 
Examiner's Note: a unique identifier include the media access control address MAC address uniquely assigned to each individual hardware network interface device produced by the manufacturer of the devices.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647